DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 10/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-14, 17-19, and 21-26 are pending.
Claims 15-16 and 20 are cancelled.
Claims 24-26 are new.
Claims 9 and 17 are currently amended.

Allowable Subject Matter
Claims 9-14 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the following limitation: “wherein each ferrite block of the plurality of ferrite blocks is disposed beneath a respective cover” in the context of the other limitations of the claim.
Particularly, in regards to the Strang reference (US Patent 6,806,653), the Examiner agrees that the reference does not teach the vertical relationship between the ferrite blocks and the cover as imparted by the word “beneath”.

Claim Objections
Claims 18-19 and 26 are objected to because of the following informalities: the preamble of the aforementioned claims is incorrect (“the processing chamber”), since claim 17 recites “a lid assembly”.  Claims 18-19 and 26 should be amended with the appropriate preamble.

Claims 24-26 are objected to because of the following informalities: the claims should be amended to read: “are formed within the backing plate and extend[[ing]] inwardly of the first surface of the backing plate” for enhanced clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 17-19, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kudela (US Patent Pub. 2010/0104772, hereafter- '772) in view of Strang (US Patent 6,806,653).
Regarding claim 1, ‘772 teaches a plasma processing chamber ([0026]), comprising: 
a chamber body (Paragraph [0026] and Fig. 1B, walls #102 and bottom #104); 
a lid coupled to the chamber body ([0028] and Fig. 1B, #124) defining a processing volume ([0028] and Fig. 1B, processing area #146); 
a substrate support disposed within the processing volume ([0027] and Fig. 1B, susceptor #108 adjacent processing area #146); 
a faceplate ([0028] and Fig. 1B, showerhead #128) coupled to the lid (connected to #124 via unidentified elements #136) having a plurality of apertures formed therethrough ([0028] and Fig. 1B, gas passages #130); and 
a backing plate ([0028] and Fig. 1, #126) disposed between the faceplate and the lid (relative to #128 and #124), the backing plate comprising:
a rectangular shaped body ([0052] – equates backing plate to electrode, electrode shape shown in Fig. 6 – short side; and [0025] as shown in Fig. 2 – rectangular shape with ferrite boundaries) having a pair of long sides and a pair of short sides; and
a plurality of ferrite blocks ([0035] and Fig. 1B, ferrites #132) disposed on each long side of the backing plate ([0035]).

‘772 does not teach wherein the plurality of ferrite blocks is disposed within a plurality of recesses formed within the backing plate, the plurality of recesses each having a cover disposed within the recess, wherein a dielectric spacer is disposed 
However, Strang teaches wherein a ferrite block (Strang – C5, L1-3 and Fig. 3, disk #316 analogous to disk #216 in Fig. 2; C5, L30: made of iron-containing material) is disposed within a recess formed within the backing plate (Strang – C5, L3 and Fig. 3, disk #316 disposed within a recess within removable electrode #304; by extension, the recess occupied by disk #216, ring #214, and ring #212 as located above electrode #152, as annotated below), 

    PNG
    media_image1.png
    347
    439
    media_image1.png
    Greyscale

the recess having a cover disposed within the recess (Strang – C5, L4 and Fig. 2, ring #212 covers the peripheral edge of ring #214), wherein a dielectric spacer is disposed between the ferrite block and the cover (Strang – C4, L67 and Fig. 2, ring #214 disposed between #216 and #212; C4, L67-C5, L1: made of a dielectric material), the dielectric spacer surrounding the cover (Strang – Figs. 2-3, ring #214 surrounding the 
(Examiner’s note: for clarity of the record, Strang appears to teach wherein the features shown in Figs. 2 and 3 can be combined (Strang – C4, L66-C5, L5) as a single embodiment, as set forth above.)
‘772 and Strang both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the positions and immediate surrounding structures of the ferrite blocks as taught by ‘772 with the positions and immediate surrounding structures of the ferrite blocks as taught by Strang in order to control the spatial distribution of the RF power coupled to the plasma, which affects the radial uniformity of the process (Strang – C5, L18-20).

Regarding claim 2, ‘772 teaches the plurality of ferrite blocks comprises intermittently spaced ferrite blocks (‘772 - [0047] – multiple pieces) defining a space between adjacent blocks (‘772 - [0047] – spaced apart).

Regarding claim 3, ‘772 teaches wherein the plurality of ferrite blocks are disposed in at least a single row along the long side of the rectangular shaped body (‘772 – [0047]: as in Fig. 2B, but in multiple pieces), and are disposed in recesses 

Regarding claim 7, ‘772 teaches wherein the substrate support is coupled to the chamber body by a plurality of grounding straps (‘772- [0039] and Fig. 1B, straps #154).

Regarding claim 17, ‘772 teaches a lid assembly ([0028]), comprising: 
a lid ([0028] and Fig. 1B, #124) configured to couple to a chamber body ([0026] and Fig. 1B, walls #102 and bottom #104);
a backing plate ([0028] and Fig. 1, #126) having a support frame coupled to the lid;
a faceplate ([0028] and Fig. 1B, showerhead #128) disposed proximate to the backing plate (Fig. 1B, relation to #126) defining a gas volume therebetween ([0028], gas plenum #128);
a plurality of gas flow apertures formed through the faceplate ([0028] and Fig. 1B, gas passages #130); and
a plurality of ferrite blocks ([0035] and Fig. 1B, ferrites #132) coupled to the backing plate ([0035] and Fig. 1B).

‘772 does not teach wherein each ferrite block of the plurality of ferrite blocks is disposed within a respective recess of a plurality of recesses within the backing plate, wherein the respective recess has a respective cover of a plurality of covers disposed within the respective recess, and wherein a dielectric spacer is disposed between each 
However, Strang teaches wherein a ferrite block (Strang – C5, L1-3 and Fig. 3, disk #316 analogous to disk #216 in Fig. 2; C5, L30: made of iron-containing material) is disposed within a respective recess formed within the backing plate (Strang – C5, L3 and Fig. 3, disk #316 disposed within a recess within removable electrode #304; by extension, the recess occupied by disk #216, ring #214, and ring #212 as located above electrode #152, as annotated below), 

    PNG
    media_image1.png
    347
    439
    media_image1.png
    Greyscale

wherein the respective recess has a respective cover disposed within the respective recess (Strang – C5, L4 and Fig. 2, ring #212 covers the peripheral edge of ring #214), wherein a dielectric spacer is disposed between the ferrite block and the cover (Strang – C4, L67 and Fig. 2, ring #214 disposed between #216 and #212; C4, L67-C5, L1: made of a dielectric material), the dielectric spacer surrounding the cover (Strang – 
(Examiner’s note: for clarity of the record, Strang appears to teach wherein the features shown in Figs. 2 and 3 can be combined (Strang – C4, L66-C5, L5) as a single embodiment, as set forth above.)
‘772 and Strang both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the positions and immediate surrounding structures of each of the ferrite blocks as taught by ‘772 with the positions and immediate surrounding structures of the ferrite blocks as taught by Strang in order to control the spatial distribution of the RF power coupled to the plasma, which affects the radial uniformity of the process (Strang – C5, L18-20). Such a combination would yield a plurality of blocks, a plurality of recesses, and a plurality of covers, as required by the claim.

Regarding claim 18, ‘772 teaches the plurality of ferrite blocks comprises intermittently spaced ferrite blocks (‘772 - [0047]: multiple pieces) defining a space between adjacent blocks (‘772 - [0047]: spaced apart).

Regarding claim 19, ‘772 teaches wherein the plurality of ferrite blocks are disposed in at least a single row along the long side of the rectangular shaped body (‘772 – [0047]: as in Fig. 2B, but in multiple pieces), and are disposed in recesses 

Regarding claim 23, ‘772 does not teach wherein each dielectric spacer surrounds the sides and bottom of the cover.
However, Strang teaches wherein each dielectric spacer (Strang – C4, L67 and Fig. 2, ring #214; C4, L67-C5, L1: made of a dielectric material) surrounds the sides and bottom of the cover (Strang – C5, L4 and Fig. 2, ring #212) (see Strang Fig 2, ring #214 surrounds the interior wall of ring #212 as well as the bottom peripheral edge of ring #212; thus at least partially “surrounds the bottom of the ring”).

    PNG
    media_image1.png
    347
    439
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the positions and immediate surrounding structures of the ferrite blocks as taught by ‘772 with the positions and immediate 

Regarding claim 24, ‘772 teaches wherein the backing plate (‘772 - [0028] and Fig. 1, #126) includes a first surface (‘772 – Fig. 1B, top surface of #126) facing away from the faceplate (‘772 - [0028] and Fig. 1B, showerhead #128), and second surface (‘772 – Fig. 1B, bottom surface of #126) facing toward the faceplate (see Fig. 1B).

‘772 does not teach wherein the plurality of ferrite blocks disposed within the plurality of recesses formed within the backing plate extending inwardly of the first surface of the backing plate.
However, Strang teaches wherein a ferrite block (Strang – C5, L1-3 and Fig. 3, disk #316 analogous to disk #216 in Fig. 2; C5, L30: made of iron-containing material) is disposed within a recess formed within a backing plate (Strang – C5, L3 and Fig. 3, disk #316 disposed within a recess within removable electrode #304; by extension, the recess occupied by disk #216, ring #214, and ring #212 as located above electrode #152, as annotated below) extending inwardly of the first surface (Strang – Fig. 3, top surface of #304) of the backing plate.

    PNG
    media_image1.png
    347
    439
    media_image1.png
    Greyscale

‘772 and Strang both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the positions and immediate surrounding structures of each of the ferrite blocks as taught by ‘772 with the positions and immediate surrounding structures of the ferrite blocks as taught by Strang in order to control the spatial distribution of the RF power coupled to the plasma, which affects the radial uniformity of the process (Strang – C5, L18-20). Such a combination would yield a plurality of blocks and a plurality of recesses as required by the claim.

Regarding claim 26, ‘772 teaches wherein the backing plate (‘772 - [0028] and Fig. 1, #126) includes a first surface (‘772 – Fig. 1B, top surface of #126) facing away from the faceplate (‘772 - [0028] and Fig. 1B, showerhead #128), and second surface (‘772 – Fig. 1B, bottom surface of #126) facing toward the faceplate (see Fig. 1B).


However, Strang teaches wherein a ferrite block (Strang – C5, L1-3 and Fig. 3, disk #316 analogous to disk #216 in Fig. 2; C5, L30: made of iron-containing material) is disposed within a recess formed within a backing plate (Strang – C5, L3 and Fig. 3, disk #316 disposed within a recess within removable electrode #304; by extension, the recess occupied by disk #216, ring #214, and ring #212 as located above electrode #152, as annotated below) extending inwardly of the first surface (Strang – Fig. 3, top surface of #304) of the backing plate.

    PNG
    media_image1.png
    347
    439
    media_image1.png
    Greyscale

‘772 and Strang both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the positions and immediate surrounding structures of each of the ferrite blocks as taught by ‘772 with the positions and immediate surrounding structures of the ferrite blocks as taught by Strang in order to control the spatial distribution of the RF power coupled to the plasma, which affects the radial uniformity of the process .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kudela (US Patent Pub. 2010/0104772, hereafter- '772) in view of Strang (US Patent 6,806,653), as applied to claims 1-3, 7, 17-19, 23-24, and 26 above, and further in view of Sugai (US Patent Pub. 2002/0047543).
The limitations of claims 1-3, 7, 17-19, 23-24 and 26 are set forth above.
Regarding claim 4, ‘772 teaches a VHF power generator (‘772 - [0029] and Fig. 1, 120A or 120B) and one or more VHF feeds coupled to the power generator and the backing plate (‘772 - [0029] and Fig. 1, lines connecting #120A/B and #126).
 
Modified ‘772 does not teach an impedance matching circuit coupled to the VHF power generator.
However, Sugai teaches an impedance matching circuit ([0072] and Fig. 1, #9) coupled to an RF power generator ([0069] and Fig. 1, #8).
Modified ‘772 and Sugai both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified ‘772 with the impedance matching circuit as taught by Sugai in order to minimize the reflected power from the RF source and stabilize the plasma (Sugai - [0072]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kudela (US Patent Pub. 2010/0104772, hereafter- '772) in view of Strang (US Patent 6,806,653), as applied to claims 1-3, 7, 17-19, 23-24 and 26 above, and further in view of Kudela (US Patent Pub. 2009/0022905, hereafter referred to as ‘905), with AmRhein (US Patent Pub. 2005/0221618) as a supporting reference.
The limitations of claims 1-3, 7, 17-19, 23-24 and 26 are set forth above.
Regarding claim 5, ‘772 further teaches a gas feed assembly in fluid communication with the processing volume (‘772 - [0028]), the gas feed assembly comprising a gas source (‘772 - [0028] and Fig. 1, #118). 

Modified ‘772 does not teach a remote plasma source or a zero field feed through.
However, ‘905 teaches a remote plasma source (‘905 - [0034] and Fig. 1, #128) and a zero field feed through (‘905 - abstract, [0006]-[0007], [0048]-[0049], [0051]).
Modified ‘772 and ‘905 both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified ‘772 with the remote plasma source as taught by ‘905 in order to reduce damage to apparatus components due to the high power levels required to generate an internal plasma (AmRhein – [0005]). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified ‘772 with the zero field feed through as taught by ‘905 in order to reduce parasitic . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kudela (US Patent Pub. 2010/0104772, hereafter- '772) in view of Strang (US Patent 6,806,653), as applied to claims 1-3, 7, 17-19, 23-24, and 26 above, and further in view of Chung (US Patent Pub. 2015/0053135).
The limitations of claims 1-3, 7, 17-19, 23-24 and 26 are set forth above.
Regarding claim 6, ‘772 further teaches a shadow frame (‘772 - [0039] and Fig. 1B, shadow frame #138), wherein the shadow frame is electrically coupled to the chamber body by a plurality of grounding straps formed from a first portion (‘772 - [0039] and Fig. 1B, straps #142). 

Modified ‘772 does not teach a grounding strap with a second portion, a third portion, nor configured in an overlapping serpentine configuration.
However, Chung teaches a grounding strap with a plurality of portions configured in an overlapping serpentine configuration ([0131] and Fig. 11, pattern #320d- also embodiments in Figs. 1, 3, 5, 7, 9, and 13).
Modified ‘772 and Chung both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified ‘772 with the grounding straps as taught by Chung in order to distribute stress applied to the strap more efficiently (Chung – [0131]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kudela (US Patent Pub. 2010/0104772, hereafter- '772) in view of Strang (US Patent 6,806,653), as applied to claims 1-3, 7, 17-19, 23-24, and 26 above, and further in view of Buchberger (US Patent Pub. 2005/0178748).
The limitations of claims 1-3, 7, 17-19, 23-24, and 26 are set forth above.
Regarding claim 8, modified ‘772 does not teach wherein the faceplate has either a curved first surface, a curved second surface, or both a curved first surface and a curved second surface.
However, Buchberger teaches wherein the faceplate has a curved first surface ([0190] and Fig. 33, electrode #3210).
Modified ‘772 and Buchberger both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified ‘772 with the curved gas faceplate as taught by Buchberger in order to improve plasma density at the edge, and improve center-to-edge uniformity (Buchberger - [0190]). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kudela (US Pub. 2010/0104772, hereafter- '772) in view of Strang (US Patent 6,806,653), as applied to claims 1-3, 7, 17-19, 23-24, and 26 above, and further in view of Ota (JP-2004-296553, using the attached machine translation).
The limitations of claims 1-3, 7, 17-19, 23-24 and 26 
Regarding claim 21, modified ‘772 does not explicitly teach wherein the spacers and the ferrite blocks are separated by a gap (although Examiner comments that two elements in intimate contact must have some spacing between them, since the two elements are highly unlikely to be molecularly smooth such that no gap is formed therebetween. This comment is not relied upon in the rejection of the claim, however.).
However, Ota teaches wherein a gap is formed between adjacent members in a plasma processing apparatus (Ota – translation pg. 3, par. 2, lines 8-12: gap with the adjacent member is between 0.01 mm to 1 mm, and is applicable to shower heads).
Modified ‘772 and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the spacing between the spacers and the ferrite blocks, as taught by modified ‘772, to have a predetermined gap between them in order to suppress arcing between the two members (Ota – pg. 3, par. 2, line 9).

Regarding claim 22, modified ‘772 (‘772 with Strang) does not teach wherein the gap is between about 1 mm and 3 mm.
However, Ota teaches wherein a 1 mm gap is formed between adjacent members in a plasma processing apparatus (Ota – translation pg. 3, par. 2, lines 8-12: gap with the adjacent member is between 0.01 mm to 1 mm, and is applicable to shower heads).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the spacing between the spacers and the ferrite blocks, as taught by modified ‘772, to have a 1 mm gap between them in order to In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.

Response to Arguments
Applicant is thanked for their amended title. As such, the objections to the Specification is withdrawn. 

Applicant is thanked for the amendments to claims 9 and 17 to alleviate new matter introduced in the previous amendments. As such, the rejections of all claims under section 112(a) are withdrawn.

Applicant is thanked for the amendments to claim 9 to alleviate indefinite claim language introduced in the previous amendments. As such, the rejections of all claims under section 112(b) are withdrawn.

The Examiner has indicated that claims 9-14 and 25 are allowable as above, and thus need no response to argument herein.

Regarding the section 103 rejections of claims 1 and 17 (and claims dependent thereon), Applicant’s arguments have been carefully considered but are not persuasive.
First, the Applicant appears to be too focused on the exact words “cover” and “recess”, and have quoted large blocks of the Strang reference to show that there is no exact words “cover” and “recess”. The Examiner asserts that it is not necessary for the prior art to disclose the exact claim language in order to meet the limitations of the claim. The MPEP (2145) states that it is not required that the claimed invention be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, Strang teaches a multi-disk arrangement (Fig. 2) where the Examiner interprets the disk #216, made of iron-containing material, as the “ferrite block” of the claims. Strang shows (Fig. 3) the disk #316 located within a recess of the electrode #304. Strang teaches a dielectric spacer (Strang – C4, L67 and Fig. 2, ring #214 made of a dielectric material) disposed between the disk #216 and disk #212. The Examiner interprets disk #212 as the “cover”, since it covers an outer periphery of disc #214). Strang also teaches that the features in Figs. 2 and 3 can be combined as a single embodiment (Strang – C4, L66-C5, L5), allowing for incorporation of the ring features of Fig. 2 into the “recessed” arrangement of Fig. 3.
Secondly, Applicant repeatedly misquotes the actual claim language in an attempt to distinguish the instant invention from the Strang reference. The exact claim language of claims 1 and 17, as disputed by the Applicant, read “the plurality of recesses each having a cover disposed within the recess” (claim 1) and “wherein the respective recess has a respective cover of a plurality of covers disposed within the respective recess” (claim 17) (emphasis added). As such, arguments reading:
“there is no embodiment in which a cover…extends inwardly of the recess” (Remarks, pg. 11),

are moot because they do not correspond to the exact claim language.

As identified above in the “Allowable Subject Matter” section, the Examiner agrees that the language of claim 9 that establishes the vertically-stacked arrangement of the cover, the dielectric spacer, and the ferrite block within the recess as an allowable feature over the prior art of record. As such, Applicant may wish to amend claims 1 and 17 to include the same language (“beneath”, or similar) to distinguish them over the Strang reference. Alternatively, Applicant may simply cancel claims 1 and 17 (and claims dependent thereon) and receive a notice of allowance for claims 9-14 and 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718     

/Benjamin Kendall/Primary Examiner, Art Unit 1718